UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER : 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer oAccelerated Filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yes o No þ As of May 5, 2010, there were 7,151,474 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTSOF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of March 31, 2010 and June 30, 2009 3 Consolidated Statements of Operations (unaudited) for the three and nine months endedMarch 31, 2010 and March 31, 2009 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the nine months endedMarch 31, 2010 and March 31, 2009 5 Consolidated Statements of Cash Flows (unaudited) for the nine months endedMarch 31, 2010 and March 31, 2009 6-7 Notes to Consolidated Financial Statements 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results ofOperations 15 Item3 Quantitative and Qualitative Disclosures About Market Risks 31 Item4 Controls and Procedures 31 PART II — OTHER INFORMATION Item1 Legal Proceedings 31 Item1A Risk Factors 31 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 31 ItItem3 Defaults Upon Senior Securities 32 Item4 Removed and Reserved 32 It Item5 Other Information 32 Item6 Exhibits 32 SIGNATURES 34 2 Table of Contents PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS March 31, June 30, (Unaudited) Cash and due from banks Federal funds sold and other short-term investments Cash and cash equivalents Securities available for sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans held for sale - Loans, net of allowance for loan losses of $6,020 at March 31, 2010 and $3,742 at June 30, 2009 Other real estate owned Premises and equipment, net Accrued interest receivable Deferred tax asset Bank-owned life insurance Other assets LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Securities sold under agreements to repurchase Short-term borrowings - Long-term debt Mortgagors' escrow accounts Accrued expenses and other liabilities Total liabilities Commitments and contingencies (Note 5) Preferred stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common stock ($.01 par value, 25,000,000 shares authorized, 7,949,879 issued 7,151,474 outstanding at March 31, 2010 and 7,446,752 at June 30, 2009) 79 79 Additional paid-in-capital Unearned compensation - ESOP (498,192 shares unallocated at March 31, 2010 and 529,992 shares unallocated at June 30, 2009) Unearned compensation - equity incentive plan Retained earnings Accumulated other comprehensive income Treasury stock, at cost (798,405 shares at March 31, 2010 and 503,127 shares at June 30, 2009) Total stockholders' equity See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended March 31, Nine Months Ended March 31, (Unaudited) (Unaudited) Interest and dividend income: Loans, including fees Debt securities Dividends 2 4 8 90 Federal funds sold and other short-term investments 5 16 17 Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Customer service fees Gain (loss) on sales/impairment of securities, net 1 15 Gain on sales of loans, net 21 65 Increase in cash surrender value of life insurance Other 46 95 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy and equipment Data processing services Advertising Writedown of Other Real Estate Owned - - - FDIC insurance and assessment expenses Other general and administrative Total non-interest expense Income (Loss) before income taxes 36 Income tax expense (benefit) 93 Net income (loss) Earnings (loss) per share Basic Diluted Weighted average shares outstanding Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Dollars in thousands) Unearned Accumulated Additional Unearned Compensation - Other Common Stock Paid-in Compensation Equity Retained Comprehensive Treasury Shares Amount Capital ESOP Incentive Plan Earnings Income (Loss) Stock Total (Unaudited) Balance at June 30, 2008 $- Culmulative effect of change to initially apply EITF 06-10 - Comprehensive income: Net income - Net unrealized loss on securities available for sale, net of reclassification adjustment and tax effects - Total comprehensive income Cash dividends paid ($0.09 per share) - Common stock repurchased - Stock-based compensation - ESOP shares committed to be allocated (31,800 shares) - Balance at March 31, 2009 Balance at June 30, 2009 Comprehensive income: Net loss - Net unrealized gain on securities available for sale, net of reclassification adjustment and tax effects - Total comprehensive income Cash dividends paid ($0.09 per share) - Common stock repurchased - Stock-based compensation - Tax benefit from Management Retention Plan vesting - - 10 - 10 Forfeiture of restricted stock - 45 - - - ESOP shares committed to be allocated (31,800 shares) - - 15 - Balance at March 31, 2010 See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Nine Months Ended March 31, (Unaudited) Cash flows from operating activities: Net income (loss) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Net amortization (accretion) of securities 92 Depreciation and amortization Impairment loss on securities - Gain on sales of securities, net Loans originated for sale Proceeds from loan sales Gain on sales of loans, net Writedown of Other Real Estate Owned - Increase in cash surrender value of bank-owned life insurance Deferred tax benefit Employee Stock Ownership Plan expense Stock-based compensation Net change in: Accrued interest receivable 56 Other assets Accrued expenses and other liabilities Net cash provided by operating activities Cash flows from investing activities: Activity in available-for-sale securities: Sales Maturities and calls Principal payments Purchases Purchase of loans Proceeds from sale of OREO - Loan originations, net Purchase of premises and equipment Net cash used by investing activities (continued) See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents HAMPDEN BANCORP, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Concluded) (Dollars in thousands) Nine Months Ended March 31, (Unaudited) Cash flows from financing activities: Net change in deposits Net change in repurchase agreements Net change in short-term borrowings Proceeds from long-term debt Repayment of long-term debt Repurchase of common stock Payment of dividends on common stock Tax benefit from MRP vesting 10 - Net change in mortgagors' escrow accounts 78 81 Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information: Interest paid on deposits Interest paid on borrowings Income taxes paid Transfer from loans to OREO 89 - See accompanying notes to unaudited consolidated financial statements. 7 Table of Contents HAMPDEN BANCORP, INC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of presentation and consolidation The consolidated financial statements include the accounts of Hampden Bancorp, Inc. (the “Company”) and its wholly-owned subsidiaries, Hampden Bank (the “Bank”) and Hampden LS, Inc.Hampden Bank is a Massachusetts chartered stock savings bank. Hampden Bancorp, Inc. contributed funds to Hampden LS, Inc. to enable it to make a 15-year loan to the employee stock ownership plan (the “ESOP”) to allow it to purchase shares of the Company’s common stock as part of the completion of the initial public offering.Hampden Bank has two wholly-owned subsidiaries, Hampden Investment Corporation, which engages in buying, selling, holding and otherwise dealing in securities, and Hampden Insurance Agency, which ceased selling insurance products in November of 2000 and remains inactive.All significant intercompany accounts and transactions have been eliminated in consolidation. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and the instructions for Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management the information reflects all adjustments (consisting solely of normal recurring adjustments) that are necessary for a fair presentation. The results shown for the interim period ended March 31, 2010 are not necessarily indicative of the results to be obtained for a full year. These consolidated interim financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended June 30, 2009 included in the Company’s most recent Annual Report on Form 10-K filed by the Companywith the Securities and Exchange Commission (‘SEC”) on September 10, 2009. In preparing the consolidated interim financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, as of the date of the statement of financial condition and reported amounts of revenues and expenses for the periods presented. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, deferred income taxes, the valuation of other real estate owned, and other than temporary impairment of investment securities. 2. Recent Accounting Pronouncements In June 2009, the FASB issued guidance designed to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement in transferred financial assets. This statement is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within the first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The recognition and measurement provisions of the statement are to be applied to transfers that occur on or after the effective date. This statement is not expected to have a material impact on the Company’s consolidated financial statements. In June 2009, the FASB issued guidance establishing the FASB Accounting Standards Codification™ as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. This Statement is effective for financial statements issued for interim and annual periods ending after September15, 2009. The adoption of SFAS 168 did not have a material impact on the Company’s consolidated financial statements. In August 2009, the FASB issued Accounting Standards Update 2009-05 (ASU 2009-5) which provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using one or more of the following techniques: 1. A valuation technique that uses: · The quoted price of the identical liability when traded as an asset · Quoted prices for similar liabilities or similar liabilities when traded as assets 2. Another valuation technique that is consistent with the principles of Topic 820.Two examples would be an income approach, such as a present value technique, or a market approach, such as a technique that is based on the amount at the measurement date that the reporting entity would pay to transfer the identical liability or would receive to enter into the identical liability. ASU 2009-5 also clarifies that: · When estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability; and · That both a quoted price in an active market for the identical liability at the measurement date and the quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements. 8 Table of Contents This guidance is effective for the first reporting period (including interim periods) beginning after issuance, which was October 1, 2009 for the Company and did not have a material effect on the Company’s consolidated financial statements. In December 2009, the FASB issued Accounting Standards Update 2009-16 (ASU 2009-16) which improves financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets. In addition, the amendments require enhanced disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets. Comparability and consistency in accounting for transferred financial assets will also be improved through clarifications of the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting. The pending content that links to this paragraph shall be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, and for interim periods within that first annual reporting period and interim and annual reporting periods thereafter. This Update did not have a material impact on the Company’s consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update 2010-06 (ASU 2010-06) which improves disclosure requirements related to Fair Value Measurements and Disclosures. This Update provides amendments to Subtopic 820-10 that require new disclosures as follows: 1. Transfers in and out of Levels 1 and 2. A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and 2 fair value measurements and describe the reasons for the transfers. 2. Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3) a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This Update also provides amendments to Subtopic 820-10 that clarify existing disclosures as follows: 1. Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2. Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall into either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosure about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. This Update did not have a material impact on the Company’s consolidated financial statements. In February 2010, the FASB issued Accounting Standards Update 2010-09 (ASU 2010-09) which provides that the Company is not required to disclose the date through which subsequent events have been evaluated but is required to evaluate subsequent events through the date that the financial statements are issued. These amendments in this Update were effective upon issuance and did not have a material impact on the Company’s consolidated financial statements. 9 Table of Contents 3. Earnings Per Share Basic earnings per share (“EPS”) excludes dilution and is calculated by dividing net income available to common stockholders by the weighted-average number of shares of common stock outstanding during the period. Diluted EPS is computed in a manner similar to that of basic EPS except that the weighted-average number of common shares outstanding is increased to include the number of incremental common shares (computed using the treasury stock method) that would have been outstanding if all potentially dilutive common stock equivalents (such as stock options and unvested restricted stock) were issued during the period. Unallocated common shares held by the ESOP are shown as a reduction in stockholders' equity and are included in the weighted-average number of common shares outstanding for both basic and diluted EPS calculations as they are committed to be released. Earnings per share for the three and nine month periods ended March 31, 2010 and 2009 have been computed as follows: Three Months Ended March 31, Nine Months Ended March 31, Net income (loss) applicable to common stock (in thousands) Average number of shares issued Less: average unallocated ESOP shares Less: average treasury stock Less: average unvested restricted stock awards Average number of basic shares outstanding Plus: dilutive unvested restricted stock awards - - - Plus: dilutive stock option shares - Average number of diluted shares outstanding Basic earnings (loss) per share Diluted earnings (loss) per share There were 553,000 stock options for the three and nine months ended March 31, 2010 and March 31, 2009 that were excluded from the diluted earnings per share because their effect is anti-dilutive. There were 301,854 shares of restricted stock for the three and nine months ended March 31, 2010 and the three months ended March 31, 2009 that were excluded from the diluted earnings per share because their effect is anti-dilutive. 4. Dividends On February 2, 2010, the Company declared a cash dividend of $0.03 per common share which was paid on February 26, 2010 to stockholders of record as of the close of business on February 12, 2010. On May 4, 2010, the Company declared a cash dividend of $0.03 per common share which is payable on May 28, 2010 to stockholders of record as of the close of business on May 14, 2010. 5. Loan Commitments and other Contingencies Outstanding loan commitments and other contingencies totaled $78.1million at March 31, 2010, compared to $82.0million as of June 30, 2009. Loan commitments and other contingencies primarily consist of commitments to originate new loans as well as the outstanding unused portions of home equity, business and other lines of credit, and unused portions of construction loans. 6. Fair Value of Financial Assets and Liabilities GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP establishes a fair value hierarchy that prioritizes the use of inputs used in valuation methodologies into the following three levels: Level1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include quoted prices for similar assets or liabilities in active markets; inputs to the valuation methodology include quoted prices for identical or similar assets or liabilities in markets that are not active; or inputs to the valuation methodology that are derived principally from or can be corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. 10 Table of Contents The following methods and assumptions were used by the Company in estimating fair value disclosures for financial instruments: Cash and cash equivalents: The carrying amounts of cash and short-term investments approximate fair values. Securities available for sale: The securities measured at fair value utilizing Level 1 and Level 2 inputs are government-sponsored enterprises, mortgage-backed securities and common stocks. The fair values used by the Company are obtained from an independent pricing service, which represents either quoted market prices for identical securities, quoted market prices for comparable securities or fair values determined by pricing models that consider observable market data, such as interest rate volatilities, credit spreads and prices from market makers and live trading systems and other market indicators, industry and economic events. Federal Home Loan Bank Stock: The carrying amount of FHLB stock approximates fair value based upon the redemption provisions of the Federal Home Loan Bank. Loans held for sale: Fair value of loans held for sale are estimated based on commitments on hand from investors or prevailing market prices. Loans: Fair values for loans are estimated using discounted cash flow analyses, using market interest rates currently being offered for loans with similar terms to borrowers of similar credit quality. This analysis assumes no prepayment. Fair values for non-performing loans are estimated using discounted cash flow analyses or underlying collateral values, where applicable. In the ordinary course of business, the Company sells real estate loans to the secondary market. Mortgage servicing rights: Mortgage servicing rights are the rights of a Mortgage Servicer to collect mortgage payments and forward them, after deducting a fee, to the mortgage lender. The fair value of servicing rights is estimated using a present value cash flow model. The fair value of MSR is highly sensitive to changes in assumptions. Changes in prepayment speed assumptions generally have the most significant impact on the fair value of our MSR. Generally, as interest rates decline, mortgage loan prepayments accelerate due to increased refinance activity, which results in a decrease in the fair value of MSR. As interest rates rise, mortgage loan prepayments slow down, which results in an increase in the fair value of MSR. Thus, any measurement of the fair value of our MSR is limited by the conditions existing and the assumptions utilized as of a particular point in time, and those assumptions may not be appropriate if they are applied at a different point in time. Deposits: The fair values for non-certificate accounts are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amounts). Fair values for certificate accounts are estimated using a discounted cash flow calculation that applies market interest rates currently being offered on certificates to a schedule of aggregated expected monthly maturities on time deposits. Securities sold under agreements to repurchase: The carrying amount of repurchase agreements approximates fair value. Short-term borrowings: For short-term borrowings maturing within ninety days, carrying values approximate fair values. Fair values of other short-term borrowings are estimated using discounted cash flow analyses based on the current incremental borrowing rates in the market for similar types of borrowing arrangements. Long-term debt: The fair values of the Company's advances are estimated using discounted cash flow analyses based on the Company's current incremental borrowing rates for similar types of borrowing arrangements. Accrued interest: The carrying amounts of accrued interest approximate fair value. Off-balance-sheet instruments: Fair values for off-balance-sheet lending commitments are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties' credit standing. The estimated fair value of off-balance sheet financial instruments at March 31, 2010 and June 30, 2009 was not material. 11 Table of Contents The following table presents the balances of assets measured at fair value on a recurring basis as of March 31, 2010: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total (Dollars in thousands) Debt securities: Government-sponsored enterprises $- $- Residential mortgage-backed securities Agency - - Non-agency - - Total debt securities - - Marketable equity securities - - Mortgage servicing rights - - Total assets at fair value $- Also, the Company may be required, from time to time, to measure certain other financial assets on a non-recurring basis in accordance with GAAP.These adjustments to fair value usually result from the application of lower-of-cost-or-market accounting or write-downs of individual assets. The following table summarizes the fair value hierarchy used to determine each adjustment and the carrying value of the related individual assets as of March 31, 2010. Gains (Losses) Gains (Losses) Three Months Ended Nine Months Ended Level 1 Level 2 Level 3 March 31, 2010 March 31, 2010 (Dollars in thousands) Impaired loans $- $- Other real estate owned - Total assets $- $- The amount of impaired loans represents the carrying value of loans that include adjustments which are based on the estimated fair value of the underlying collateral or the expected cash flows for troubled debt restructurings. The fair value of collateral used by the Company represents the amount expected to be received from the sale of the property, net of selling costs, as determined by an independent, licensed or certified appraiser using observable market data. This data includes information such as selling price of similar properties, expected future cash flows or earnings of the subject property based on current market expectations, as well as relevant legal, physical and economic factors. The resulting loss was recognized in earnings through the provision for loan loss. The fair value of a financial instrument is the current amount that would be exchanged between willing parties, other than in a forced liquidation. Fair value is best determined based upon quoted market prices. However, in many instances, there are no quoted market prices for the Company's various financial instruments. In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows. Accordingly, the fair value estimates may not be realized in an immediate settlement of the instrument. Certain financial instruments and all non financial instruments are exempt from disclosure requirements. Accordingly, the aggregate fair value amounts presented herein may not necessarily represent the underlying fair value of the Company. The estimated fair values, and related carrying or notional amounts, of the Company’s financial instruments are as follows: The Company classifies property acquired through foreclosure or acceptance of a deed in lieu of foreclosure as other real estate owned (“OREO”) in its consolidated financial statements. When property is placed into OREO, it is recorded at the fair value less estimated costs to sell at the date of foreclosure or acceptance of deed in lieu of foreclosure. At the time of transfer to OREO, any excess of carrying value over fair value is charged to the allowance for loan losses. Management, or its designee, inspects all OREO property periodically. Holding costs and declines in fair value result in charges to expense after the property is acquired. 12 Table of Contents March 31, June 30, Carrying Amount Fair Value Carrying Amount Fair Value (In Thousands) Financial assets: Cash and cash equivalents Securities available for sale Federal Home Loan Bank stock Loans held for sale - - Loans, net Accrued interest receivable Mortgage servicing rights (1) Financial liabilities: Deposits Securities sold under agreements to repurchase Short-term borrowings - - Long-term debt Mortgagors' escrow accounts (1) Included in other assets. 7. Securities Available For Sale The amortized cost and estimated fair value of securities available for sale, with gross unrealized gains and losses, are as follows: March 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Debt securities: Government-sponsored enterprises Residential mortgage-backed securities Agency Non-agency 85 Total debt securities Marketable equity securities 30 Total securities available for sale June 30, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Debt securities: Government-sponsored enterprises $- Residential mortgage-backed securities Agency Non-agency 3 Total debt securities Marketable equity securities 16 Total securities available for sale 13 Table of Contents The amortized cost and estimated fair value of debt securities by contractual maturity at March 31, 2010 is set forth below. Expected maturities will differ from contractual maturities because the issuer may have the right to call or prepay obligations with or without call or prepayment penalties. March 31, 2010 Amortized Cost Fair Value (In Thousands) Within 1 year Over 1 year through 5 years Total bonds and obligations Residential mortgage-backed securities Agency Non-agency Total debt securities At March 31, 2010 and June30, 2009, the carrying value of securities pledged to secure repurchase agreements was $9,826,000 and $14,619,000, respectively. For the nine months ended March 31, 2010 and 2009, proceeds from sales of securities available for sale amounted to $359,000 and $355,000, respectively. Gross realized gains amounted to $64,000 and $59,000, respectively. Gross realized losses amounted to $49,000 and $0, respectively. The industries represented by our marketable equity securities portfolio are as follows: March 31, 2010 Amortized Cost Fair Value (In Thousands) Banks Biotechnology 55 42 Electronics 52 46 Food 73 68 Healthcare - products 77 59 Insurance 76 61 Media 50 40 Retail Total equity securities 14 Table of Contents Information pertaining to securities with gross unrealized losses at March 31, 2010 and June 30, 2009, aggregated by investment category and length of time that individual securities have been in a continuous loss position, are as follows: Less Than Twelve Months Over Twelve Months Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value (In Thousands) March 31, 2010: Government-sponsored enterprises $- $- Residential mortgage-backed securities Agency 50 3 Non-agency 16 Marketable equity securities - - June 30, 2009: Residential mortgage-backed securities Agency 30 Non-agency 2 82 Marketable equity securities 12 At March 31, 2010, twenty-five debt securities had unrealized losses with aggregate depreciation of 2.8% from the Company's amortized cost basis. In analyzing an issuer's financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred, and industry analyst's reports. Because the majority of these securities have been issued by the federal government or its agencies and as management has not decided to sell these securities, nor is it likely that the Company will be required to sell these securities, no declines are deemed to be other than temporary. At March 31, 2010, we held 23securities issued by private mortgage originators that had an amortized cost of $9.6million and a fair value of $9.4million. All of these investments are “Senior” Class tranches and have underlying credit enhancement.These securities were originated in the period 2002-2005 and are performing in accordance with contractual terms. The majority of the decrease in the fair value of these securities is attributed to changes in market interest rates.Management estimates the loss projections for each security by evaluating the industry rating, amount of delinquencies, amount of foreclosure, amount of other real estate owned, average credit scores, average amortized loan to value and credit enhancement.Based on this review, management determines whether other-than-temporary impairment existed. Management has determined that no other-than-temporary impairment existed as of March 31, 2010. We will continue to evaluate these securities for other-than-temporary impairment, which could result in a future non-cash charge to earnings. At March 31, 2010, ten marketable equity securities had unrealized losses with aggregate depreciation of 25.1% from the Company's cost basis. The majority of these unrealized losses relate principally to the banking, retail, healthcare, and insurance industries. Although the issuers have shown declines in earnings as a result of the weakened economy, no credit issues have been identified that would cause management to believe the declines in market value are other than temporary. In analyzing the issuer's financial condition, management considers industry analysts’ reports and financial performance. Because management has the intent and ability to hold equity securities for a reasonable period for recovery, no declines are deemed to be other than temporary. Management conducts, at least on a quarterly basis, a review of our investment securities to determine if the value of any security has declined below its cost or amortized cost and whether such decline represents other-than-temporary impairment (“OTTI”). There were no impairment charges related to OTTI securities for the nine months ended March 31, 2010. The Company recorded a loss of $388,000 for seven marketable equity securities that the Company considered to be OTTI securities for the nine months ended March 31, 2009. Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations (unaudited) This section is intended to help investors understand the financial performance of Hampden Bancorp, Inc. and its subsidiaries through a discussion of the factors affecting our financial condition at March 31, 2010 and June 30, 2009 and our consolidated results of operations for the three and nine months ended March 31, 2010 and March 31, 2009 and should be read in conjunction with the Company’s unaudited consolidated interim financial statements and notes thereto, appearing in Part I, Item 1 of this document. 15 Table of Contents Forward-Looking Statements Certain statements herein constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based on the beliefs and expectations of management, as well as the assumptions made using information currently available to management. Since these statements reflect the views of management concerning future events, these statements involve risks, uncertainties and assumptions. As a result, actual results may differ from those contemplated by these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like "believe", "expect", "anticipate", "estimate", and "intend" or future or conditional verbs such as "will", "would", "should", "could", or "may." Certain factors that could have a material adverse affect on the operations Hampden Bank include, but are not limited to, increased competitive pressure among financial service companies, national and regional economic conditions, changes in interest rates, changes in consumer spending, borrowing and savings habits, legislative and regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and Federal Reserve Board, adverse changes in the securities markets, inability of key third-party providers to perform their obligations to Hampden Bank, changes in relevant accounting principles and guidelines and our ability to successfully implement our branch expansion strategy. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Quarterly Report on Form 10-Q. The Company disclaims any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of certain important factors, including those set forth below under Item 2 –“Management’s Discussion and Analysis of Financial Condition and Results of Operations,” Part II, Item 1A –“Risk Factors” and elsewhere in the Quarterly Report on Form 10-Q, as well as in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2009. You should carefully review those factors and also carefully review the risks outlined in other documents that the Company files from time to time with the SEC. Critical Accounting Policies We consider accounting policies that require management to exercise significant judgment or discretion, or make significant assumptions that have or could have a material impact on the carrying value of certain assets, liabilities, revenue, expenses, or related disclosures, to be critical accounting policies. Management believes that the following accounting estimates are the most critical to aid in fully understanding and evaluating our reported financial results, and they require management’s most difficult, subjective or complex judgments, resulting from the need to make estimates about the effect of matters that are inherently uncertain. Management has reviewed these critical accounting estimates and related disclosures with the Audit Committee of our Board. Other-Than-Temporary Impairment of Investment Securities. Critical Estimates. One of the significant estimates related to available for sale securities is the evaluation of investments for other-than-temporary impairment. If a decline in the fair value of an equity security is judged to be other-than-temporary, a charge is recorded equal to the difference between the fair value and cost or amortized cost basis of the security. Following such write-down in value, the fair value of the other-than-temporarily impaired investment becomes its new cost basis. In estimating other-than-temporary impairment losses for equity securities, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.For those debt securities for which (1) the fair value of the security is less than its amortized cost, (2) the Company does not intend to sell such security and (3) it is likely that it will not be required to sell such security prior to the recovery of its amortized cost basis less any credit losses, GAAP requires that the credit component of the other-than-temporary impairment losses be recognized in earnings while the noncredit component is recognized in other comprehensive loss, net of related taxes. For all impaired debt securities that the Company intends to sell, or more likely than not will be required to sell, the full amount of the depreciation in value is recognized in earnings. Judgment and Uncertainties. The evaluation of securities for impairment is a quantitative and qualitative process, which is subject to risks and uncertainties and is intended to determine whether declines in the fair value of investments should be recognized in current period earnings. The risks and uncertainties include changes in general economic conditions, the issuer’s financial condition or future prospects, the effects of changes in interest rates or credit spreads and the expected recovery period. Management evaluates securities for other-than-temporary impairment at least on a quarterly basis and more frequently when economic or market conditions warrant such evaluation. Effect if Actual Results Differ from Assumptions. If actual results are not consistent with management’s estimates or assumptions, we may be exposed to a other-than-temporary impairment loss that could be material and could have a negative impact on the company’s earnings. 16 Table of Contents Allowance for loan losses Critical Estimates. The allowance for loan losses is the estimated amount considered necessary to cover credit losses inherent in the loan portfolio at the balance sheet date. The allowance is established through the provision for loan losses that is charged against income. In determining the allowance for loan losses, we make significant estimates and therefore, have identified the allowance as a critical accounting policy. The methodology for determining the allowance for loan losses is considered a critical accounting policy by management because of the high degree of judgment involved, the subjectivity of the assumptions used, and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. The allowance for loan losses has been determined in accordance with U.S. GAAP,under which we are required to maintain an allowance for probable losses at the balance sheet date. We are responsible for the timely and periodic determination of the amount of the allowance required. We believe that our allowance for loan losses is adequate to cover specifically identifiable losses, as well as estimated losses inherent in our portfolio for which certain losses are probable but not specifically identifiable. Management performs a quarterly evaluation of the adequacy of the allowance for loan losses. The analysis of the allowance for loan losses has two components: specific and general allocations. Specific allocations are made for loans determined to be impaired. Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses. The general allocation is determined by segregating the remaining loans, by type of loan and payment history. We also analyze historical loss experience, delinquency trends, changes in our underwriting standards as well as in lending policies, procedures and practices, experience and depth of management and lending staff, and general economic conditions. This analysis establishes factors that are applied to the loan groups to determine the amount of the general allocations. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revisions based upon changes in economic and real estate market conditions. Actual loan losses may be significantly more than the allowance for loan losses we have established which could have a material negative effect on our financial results. On a quarterly basis, management’s Loan Review Committee reviews the current status of various loan assets in order to evaluate the adequacy of the allowance for loan losses. In this evaluation process, specific loans are analyzed to determine their potential risk of loss. This process concentrates on non-accrual and classified loans. Any loan determined to be impaired is evaluated for potential loss exposure. Any shortfall results in a recommendation of a specific allowance if the likelihood of loss is evaluated as probable. To determine the adequacy of collateral on a particular loan, an estimate of the fair market value of the collateral is based on the most current appraised value, discounted cash flow valuation or other available information. The results of this quarterly process are summarized by, and appropriate recommendations and loan loss allowances are approved by, the Loan Review Committee. All supporting documentation with regard to the evaluation process, loan loss experience, allowance levels and the schedules of classified loans is maintained by the Company. The Committee is chaired by the Company’s Chief Financial Officer. The allowance for loan loss calculation is presented to the Board of Directors on a quarterly basis with recommendations on its adequacy. Judgment and Uncertainties. Management determines the adequacy of the allowance for loan losses by analyzing and estimating losses inherent in the portfolio. The allowance for loan losses contains uncertainties because the calculation requires management to use historical information as well as current economic data to make judgments on the adequacy of the allowance. This evaluation requires estimates that are susceptible to significant revision as more information becomes available. Our primary lending emphasis has been the origination and purchase of residential mortgage loans, commercial real estate mortgages and commercial and industrial credits. We also originate home equity loans and home equity lines of credit. As a local community bank within a small footprint, these activities result in a loan concentration in mortgages secured by real property located in Western Massachusetts. Based on the composition of our loan portfolio, we believe the primary risks to loan losses are increases in interest rates, a decline in the general economy, and a decline in real estate market values and values of local businesses in Western Massachusetts. Any one or combination of these events may adversely affect our loan portfolio resulting in increased delinquencies, loan losses and future levels of loan loss provisions. As a substantial amount of our loan portfolio is collateralized by real estate, appraisals of the underlying value of property securing loans are critical in determining the amount of the allowance required for specific loans. Assumptions for appraisal valuations are instrumental in determining the value of properties. Overly optimistic assumptions or negative changes to assumptions could significantly impact the valuation of a property securing a loan and the related allowance determined. The assumptions supporting such appraisals are carefully reviewed by the Company to determine that the resulting values reasonably reflect amounts realizable on the related loans. Effect if Actual Results Differ from Assumptions. Although we believe we have established and maintained the allowance for loan losses at adequate levels, additions may be necessary if the current operating environment continues or deteriorates. Management uses the best information available; however, the level of the allowance for loan losses remains an estimate that is subject to significant judgment and short-term change. In addition, the Federal Deposit Insurance Corporation and the Massachusetts Department of Banking, as an integral part of their examination process, will periodically review our allowance for loan losses. Such agencies may require us to recognize adjustments to the allowance based on their judgments about information available to them at the time of their examination. 17 Table of Contents Income taxes Critical Estimates. Deferred tax assets and liabilities are reflected at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled. Quarterly, management reviews the deferred tax asset to identify any uncertainties to the collectability of the components of the deferred tax asset. Judgment and Uncertainties. In determining the deferred tax asset valuation allowance, we use historical and forecasted operating results, based upon approved business plans, including a review of the eligible carryforwardperiods, tax planning opportunities and other relevant considerations. Management believes that the accounting estimate related to the valuation allowance is a critical accounting estimate because the underlying assumptions can change from period to period. For example, tax law changes or variances in future projected operating performance could result in a change in the valuation allowance. Effect if Actual Results Differ from Assumptions. Should actual factors and conditions differ materially from those used by management, the actual realization of net deferred tax assets or deferred tax liabilities could differ materially from the amounts recorded in the financial statements. If we were not able to realize all or part of our net deferred tax assets in the future, and adjustment to our deferred tax assets valuation allowance would be charged to income tax expense in the period such determination was made and could have a negative impact on the company’s earnings. In addition, if actual factors and conditions differ materially from those used by management, the Company could incur penalties and interest imposed by the Internal Revenue Service. Other Real Estate Owned Critical Estimates. Other Real Estate Owned (OREO) consists of all real estate, other than Company premises, actually owned or controlled by the Company and its consolidated subsidiaries, including real estate acquired through foreclosure, even if the Company has not yet received title to the property.OREO also includes certain direct and indirect investments in real estate ventures, property originally acquired for future expansion but no longer intended to be used for that purpose, and foreclosed real estate sold under contract and accounted for under the deposit method of accounting under FASB guidance. The Company is permitted to acquire and hold real property used in the operation of the Company or as the Company may acquire (by foreclosure or other transfer in lieu of foreclosure) in satisfaction of all or a part of a loan or in satisfaction of a judgment or decree in its favor.If the Company acquires real property by foreclosure or other transfer in lieu of foreclosure, it carries such real property on its books as OREO.OREO acquired by the Company is subject to certain regulatory requirements that limit the time such property can be held by the Company, require that information regarding the property be reported to the Company’s federal regulator, subject the acquisition of such property to federal appraisal requirements, restrict the use of such property, and govern the treatment of any disposal of the property. It is the policy of the Company to sell any real property acquired through the collection of debts due it within a reasonable period of time.During the time that the Company holds the real property, the Company shall charge-off the real property based upon the current appraised value of the property. GAAP provides that foreclosed real estate received in full satisfaction of a loan, provided that the real estate will be sold, is to be booked at the time of foreclosure at its fair value less cost to sell.This amount becomes the “cost” of the foreclosed real estate.According to FASB guidance, costs to sell are the incremental direct costs to transact a sale, which include broker commissions, legal and title transfer fees, and closing costs that must be incurred before legal title can be transferred.When foreclosed real estate is received in full satisfaction of a loan, the amount, if any, by which the recorded amount of the loan exceeds the fair value less cost to sell the property, the difference is a loss which must be charged to the Bank’s allowance for loan losses at the time of foreclosure.The recorded amount of the loan at the time of foreclosure is the unpaid balance of the defaulted loan adjusted for any unamortized premium or discount and unamortized loan fees or costs, less any amount previously charged off, plus recorded accrued interest.The amount of any senior debt (principal and accrued interest) to which foreclosed real estate is subject at the time of foreclosure must be reported as a liability in the Financial Statements as “other borrowed money."If the fair value (less cost to sell) of the property exceeds the recorded amount of the loan, the excess is to be reported as a recovery of a previous charge-off or in current earnings, as appropriate.Real estate received in partial satisfaction of a loan is to be similarly accounted for and the recorded amount of the loan is to be reduced by the fair value (less cost to sell) of the asset received at the time of foreclosure.Legal fees and other direct costs incurred by the Bank in a foreclosure are to be included in expenses when they are incurred. FASB guidance, which applies to all transactions in which the seller provides financing to the buyer of real estate, establishes five methods to account for the disposition of OREO. If a profit is involved in the sale of real estate, each method sets forth the manner in which the profit is to be recognized based on the terms of the sale.However, regardless of which method is used, any loss on the disposition of OREO is to be recognized immediately. Judgment and Uncertainties. The Company obtains a new or updated valuation of OREO at the time of acquisition, including periodic reappraisals (at least annually) thereafter to ensure any material change in market conditions or the physical aspects of the property are recognized.To ensure the general validity of such appraised values, it is the responsibility of loan officers to compare sale prices and appraised values of properties previously held for their respective portfolio.Each parcel of OREO is to be reviewed and valued by loan officers on its own merits.The sale of OREO is also supported by this appraisal. A careful evaluation of all the relevant factors should enable the loan officer to make an accurate and reliable judgment with regard to classification.Any portion of the carrying value in excess of appraised value should be classified as a loss. 18 Table of Contents Effect if Actual Results Differ from Assumptions.Should any subsequent appraisals of the property indicate that a decrease in value has occurred since the initial acquisition, one of the following actions should be taken: 1. A write down of the recorded investment (book value) to market value be taken; or 2. An addition to the valuation reserve in an amount equal to or greater than the excess of recorded investment over market value should be established. Comparison of Financial Condition (unaudited) at March 31, 2010 and June 30, 2009 Overview Total Assets.The Company’s total assets increased $10.2 million, or 1.8%, from $567.7million at June 30, 2009 to $577.8million at March 31, 2010. Net loans, including loans held for sale, increased $22.5 million, or 5.8%, to $410.0 million at March 31, 2010, and securities decreased 2.6% or $3.0 million from $116.1 million to $113.1 million as of March 31, 2010. Cash and cash equivalents decreased $10.9 million, or 30.0%, to $25.4 million at March 31, 2010. Investment Activities. Securities available for sale decreased $3.0 million, or 2.6%, to $113.1million at March 31, 2010. Obligations issued by government-sponsored enterprises, mortgage-backed securities and common stock all decreased at March 31, 2010. The following table sets forth at the dates indicated information regarding the amortized cost and fair values of the Company’s investment securities. At March 31, At June 30, Amortized Cost Fair Value Amortized Cost Fair Value (Dollars In Thousands) Securities available for sale: Government-sponsored enterprises Residential mortgage-backed securities Agency Non-agency Total debt securities Marketable equity securities: Common stock Total marketable equity securities Total securities available for sale Restricted equity securites: Federal Home Loan Bank of Boston stock Total securities 19 Table of Contents Net Loans. Total net loans, at March 31, 2010 were $410.0 million, an increase of $23.4million, or 6.0%, from $386.6 million at June 30, 2009. The following table sets forth the composition of the Company’s loan portfolio (not including loans held for sale) in dollar amounts and as a percentage of the total loan portfolio at the dates indicated. At March 31, 2010 At June 30, 2009 Amount Percent Amount Percent (Dollars In Thousands) Mortgage loans on real estate: Residential % % Commercial Home equity Construction Total mortgage loans on real estate Other loans: Commercial Consumer Total other loans Total loans % % Other items: Net deferred loan costs Allowance for loan losses Total loans, net Commercial real estate loans increased $10.9 million, or 8.6%, to $138.5 million, residential mortgage loans increased $7.3 million, or 6.0%, to $130.5 million, and home equity loans increased $4.9 million, or 8.3%, to $63.6 million at March 31, 2010 as compared to June 30, 2009. Commercial loans increased $3.6 million, or 9.1%, to $42.5 million, and consumer loans increased by $2.7 million, or 12.2%, to $24.8 million at March 31, 2010 as compared to June 30, 2009. A partial offset to these increases was a decrease in construction loans of $4.0 million, or 23.0%, to $13.3 million as of March 31, 2010 as compared to June 30, 2009. The decrease in construction loans and increase in commercial real estate loans is partially due to construction loans cycling into commercial real estate loans since most commercial real estate loans are underwritten on a construction to permanent basis. During the origination of fixed rate mortgages, each loan is analyzed to determine if the loan will be sold into the secondary market or held in portfolio. The Company retains servicing for loans sold to Fannie Mae and earns a fee equal to 0.25% of the loan amount outstanding for providing these services.Loans which the Company originates that have a higher risk profile or are outside of our normal underwriting standards are sold to a third party along with the servicing rights. For the nine months ending March 31, 2010, loans sold totaled $12.3 million. Of the $12.3 million sold, $5.9 million were sold on a servicing released basis, and $6.4 million were sold on a servicing retained basis. 20 Table of Contents Non-Performing Assets. The following table sets forth the amounts and categories of our non-performing assets at the dates indicated. At March 31, At June 30, (Dollars in Thousands) Non-accrual loans: Residential mortgage Commercial mortgage Construction - - Commercial Home equity, consumer and other Total non-accrual loans Loans greater than 90 days delinquent and still accruing: Residential mortgage - - Commercial mortgage - - Commercial - - Home equity, consumer and other - - Total loans 90 days delinquent and still accruing - - Total non-performing loans Other real estate owned Total non-performing assets Troubled debt restructurings $- Ratios: Non-performing loans to total loans 1.60% 1.01% Non-performing assets to total assets 1.30% 0.93% Generally, loans are placed on non-accrual status either when reasonable doubt exists as to the full collection of interest and principal or when a loan becomes 90 days past due, unless an evaluation clearly indicates that the loan is well-secured and in the process of collection. Non-performing assets totaled $7.5 million, or 1.30% of total assets, at March 31, 2010 compared to $5.3 million, or 0.93% of total assets, at June 30, 2009. There was an increase in commercial non-accrual loans of $2.5 million, of which $1.5 million was due to one loan relationship. Increases in residential mortgage non-accrual loans of $406,000, and consumer non-accrual loans of $170,000 were partially offset by a decrease in commercial mortgage non-accrual loans of $375,000 at March 31, 2010. At March 31, 2010 the Bank had seven troubled debt restructurings (loans for which a portion of interest or principal has been forgiven, or the loans have been modified to lower the interest rate or extend the original term) totaling approximately $3.6 million. The interest income recorded from these loans amounted to approximately $84,000 and $210,000 for the three and nine month periods ended March 31, 2010, respectively. There were no troubled debt restructurings at June 30, 2009. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, the nature of collateral, and the probability of collecting scheduled principal and interest payments when due. Impairment is measured on a loan-by-loan basis for commercial loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. Impaired loans increased to $13.2 million at March 31, 2010 from $2.0 million at June 30, 2009 as a result of the continuing economic downturn in the greater Springfield Area, current financial information received from borrowers,and an internal review of criteria for classifying impaired loans based on current regulatory guidelines. Total impaired loans include $8.7 million, or 66%, of loans which are current with all payment terms. The Company has established specific reserves aggregating $1.2 million for impaired loans.Such reserves relate to ten impaired loans with a carrying value of $6.7 million, and are based on management’s analysis of estimated underlying collateral values or the expected cash flows for troubled debt restructurings. We believe that the determination of our allowance for loan losses, including amounts required for impaired loans, is consistent with generally accepted accounting principles and current regulatory guidance. However, it is possible that regulators may make different judgments. It is also possible that, in this current economic environment, additional loans will become impaired in future periods. While the Company believes that it has established adequate specifically allocated and general allowances for losses on loans, adjustments to the allowance may be necessary if future conditions differ substantially from the information used in making the evaluations. In addition, as an integral part of their examination process, the Company’s regulators periodically review the allowance for loan losses. These regulatory agencies may require the Company to recognize additions to the allowance based on their judgments of information available to them at the time of their examination, thereby negatively affecting the Company’s financial condition and earnings. 21 Table of Contents The Company classifies property acquired through foreclosure or acceptance of a deed in lieu of foreclosure as other real estate owned (“OREO”) in its consolidated financial statements. When property is placed into OREO, it is recorded at the fair value less estimated costs to sell at the date of foreclosure or acceptance of deed in lieu of foreclosure. At the time of transfer to OREO, any excess of carrying value over fair value is charged to the allowance for loan losses. Management, or its designee, inspects all OREO property periodically. Holding costs and declines in fair value result in charges to expense after the property is acquired. At March 31, 2010, the Company had five properties valued at $914,000 classified as OREO. One of these properties was a commercial real estate property valued at $205,000, two properties were commercial construction projects totaling $558,000 and one is a residential property valued at $150,000. One property is a manufactured home loan valued at $113,000, however, there is a specific reserve for the full amount of the loan. Allowance for Loan Losses. The following table sets forth activity in the Company’s allowance for loan losses for the periods indicated: Three Months Ended March 31, Nine Months Ended March 31, (Dollars in Thousands) (Dollars in Thousands) Balance at beginning of period Charge-offs: Mortgage loans on real estate - - - Other loans: Commercial business Consumer and other Total other loans Total charge-offs Recoveries: Mortgage loans on real estate - Other loans: Commercial business - - 3 Consumer and other 1 1 2 3 Total other loans 1 1 5 Total recoveries 1 1 5 Net (charge-offs) recoveries Provision for loan losses Balance at end of period Ratios: Net (charge-offs) recoveries to average loans outstanding (0.40%) (0.05%) (0.44%) (0.15%) Allowance for loan losses to non-performing loans at end of period 90.95% 69.06% 90.95% 69.06% Allowance for loan losses to total loans at end of period 1.46% 1.04% 1.46% 1.04% For the three and nine months ended March 31, 2010 total charge-offs were $1.6 million and $1.8 million, respectively. These charge-offs were primarily due to one commercial loan relationship in which the Company charged off $1.5 million. In addition, the Company has taken an additional $540,000 specific reserve against this loan. The allowance for loan losses to non-performing loans has increased from 69.06% at March 31, 2009 to 90.95% at March 31, 2010. The allowance for loan losses to total loans has increased from 1.04% at March 31, 2009 to 1.46% at March 31, 2010. 22 Table of Contents Deposits and Borrowed Funds. The following table sets forth the Company’s deposit accounts (excluding escrow deposits) for the periods indicated. At March 31, At June 30, Balance Percent Balance Percent (Dollars in Thousands) Deposit type: Demand deposits % % Savings deposits Money market NOW accounts Total transaction accounts Certificates of deposit Total deposits % % Deposits increased $29.9million, or 7.8%, to $411.4million at March 31, 2010 from $381.5million at June 30, 2009. Certificates of deposit increased $10.5 million, demand deposits increased $6.6 million, NOW accounts increased $6.0 million, savings accounts increased $3.6 million and money market accounts increased $3.3 million from June 30, 2009 to March 31, 2010. Borrowingsinclude advances from the Federal Home Loan Bank of Boston (“FHLB”),as well as securities sold under agreements to repurchase, and have decreased $14.4million, or 17.3%, to $68.9 million at March 31, 2010 from $83.3million at June 30, 2009. Repayment of advances from the FHLB accounted for a $12.5 million decrease and repurchase agreements accounted for a $1.9 million decrease. Stockholders’ Equity.In January 2009, the Company announced that its Board of Directors authorized a second stock repurchase program for the purchase of up to 377,619 shares of the Company’s common stock, or approximately 5% of its outstanding common stock (the “Repurchase Program”). The Company repurchased 198,300 shares of Company’s common stock, at an average price of $10.79 per share, in the first and second quarters of fiscal 2010 pursuant to the Repurchase Program. The Company repurchased 11,363 shares of Company stock, at an average price of $10.70 per share, in the third quarter of fiscal 2010 in connection with the vesting of the restricted stock grants as part of our 2008 Equity Incentive Plan. The Company purchased these shares from the employee plan participants for settlement of tax withholding obligations. The Company also repurchased 85,615 shares of Company’s common stock, at an average price of $10.55 per share, in the third quarter of fiscal 2010 pursuant to the Repurchase Program. These repurchases contributed to an overall decrease in stockholders’ equity of $2.8 million, to $93.9 million at March 31, 2010, compared to $96.7 million at June 30, 2009.Our ratio of capital to total assets decreased to 16.3% as of March 31, 2010 from 17.0% at June 30, 2009. Comparison of Operating Results (unaudited) for the Three Months Ended March 31, 2010 and March 31, 2009 Net Income. The Company had a net loss for the three months ended March 31, 2010 of $143,000, or $(0.02) per basic and fully diluted share, as compared to a net loss of $57,000, or $(0.01) per basic and fully diluted share, for the same period in 2009. The decrease in net income was primarily due to an increase in the provision for loan losses of $1.1 million for the three months ended March 31, 2010 compared to the three months ended March 31, 2009.The increase in the provision for loan losses is due to increases in loan delinquencies, increases in non-accrual loans, increases in impaired loans, growth in the loan portfolio, and general economic conditions. For the three month period ended March 31, 2010, net interest income increased by $521,000 compared to the three month period ended March 31, 2009. Non-interest income, including net gains on sales of securities and loans, increased by $88,000 compared to the three month period ended March 31, 2009. 23 Table of Contents Analysis of Net Interest Income. Net interest income represents the difference between income on interest-earning assets and expense on interest-bearing liabilities. Net interest income depends upon the relative amounts of interest-earning assets and interest-bearing liabilities and the interest rates earned or paid on them. The following table sets forth average balance sheets, average yields and costs, and certain other information for the periods indicated. All average balances are daily average balances. The yields set forth below include the effect of deferred fees, and discounts and premiums that are amortized or accreted to interest income or expense. The Company does not accrue interest on loans on non-accrual status, however, the balance of these loans is included in the total average balance, which has the effect of lowering average loan yields. Three Months Ended March 31, Average Outstanding Balance Interest Yield /Rate (1) Average Outstanding Balance Interest Yield /Rate (1) (Dollars in Thousands) Interest-earning assets: Loans, net (2) % % Investment securities % % Federal funds sold and other 5 % 16 % Total interest earning assets % % Non-interest earning assets Total assets Interest-bearing liabilities: Savings deposits % % Money market 93 % % NOW and other checking accounts 55 % 46 % Certificates of deposit % % Total deposits % % Borrowed funds % % Total interest-bearing liabilities % % Non-interest bearing liabilities Total liabilities Equity Total Liabilities and equity Net interest income Net interest rate spread (3) % % Net interest-earning assets (4) Net interest margin (5) % % Average interest-earning assets to interest-bearing liabilities % % (1) Yields and rates for the three months ended March 31, 2010 and 2009 are annualized. (2) Includes loans held for sale. (3) Net interest rate spread represents the difference between the yield on interest-earning assets and the cost of interest-bearing liabilities for the period indicated. (4) Net interest-earning assets represents total interest-earning assets less total interest-bearing liabilities. (5) Net interest margin represents net interest income divided by average total interest-earning assets. 24 Table of Contents The following table presents the dollar amount of changes in interest income and interest expense for the major categories of the Company’s interest-earning assets and interest-bearing liabilities. Information is provided for each category of interest-earning assets and interest-bearing liabilities with respect to (i)changes attributable to changes in volume (i.e., changes in average balances multiplied by the prior-period average rate) and (ii)changes attributable to rate (i.e., changes in average rate multiplied by prior-period average balances). The changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and the changes due to rate. Three Months Ended March 31, 2010 vs. 2009 Increase (Decrease) Due to Total Increase (Decrease) Volume Rate (Dollars in Thousands) Interest income: Loans, net (1) Investment securities Federal funds sold and other Total interest income Interest expense: Savings deposits 35 Money market 27 NOW and other checking accounts 11 9 Certificates of deposits 95 Total deposits Borrowed funds Total interest expense Change in net interest income (1) Includes loans held for sale. Net interest income. Net interest incomefor the three months ended March 31, 2010 was $4.5million, an increase of $521,000 or 13.1%, over the same period of 2009. This was primarily due to a decrease in the average cost of deposits of 65 basis points to 1.68% for the three months ended March 31, 2010 over the same period in 2009. Interest income. Interest incomefor the three months ended March 31, 2010 decreased $103,000, or 1.5%, to $6.8 million over the same period of 2009. For the three months ended March 31, 2010, average outstanding net loans increased $24.2million, or 6.3%, from the average for the three month period ended March 31, 2009. The average yield on interest earning assets decreased 24 basis points to 5.06% for the three months ended March 31, 2010, compared to 5.30% for the same period in 2009. Interest Expense. Interest expense decreased $624,000, or 21.2%, to $2.3million for the three months ended March 31, 2010. This decrease was primarily due to a decrease in rates of deposits. The average cost of funds decreased to 1.95% for the three months ended March 31, 2010, a decrease of 65 basis points from a cost of funds of 2.60% for the same period in 2009. Provision for Loan Losses. The Company’s provision for loan loss expense was $1.4 million for the three months ended March 31, 2010 compared to $300,000 for the three months ended March 31, 2009.This increase is primarily due to increases in loan delinquencies, increases in non-accrual loans, increases in impaired loans and general economic conditions. The Company’s total allowance for loan losses increased by $2.0 million, to $6.0 million, or 1.46% of total loans as of March 31, 2010 compared to $4.0 million, or 1.04% of total loans as of March 31, 2009. Non-interest Income. Total non-interest income totaled $626,000 for the three months ended March 31, 2010, an increase of $88,000 from the same period a year ago. This increase is primarily due to an increase in customer service fees of $82,000 for the three months ended March 31, 2010 compared to the same period a year ago, and a gain on the sale/impairment of securities of $1,000 for the three months ended March 31, 2010 compared to a loss on the sale/impairment of securities of $178,000 from the same period a year ago. A partial offset to these increases was a decrease on the gain on sale of loans, net, of $125,000 for the three months ended March 31, 2010 compared to the same period a year ago, and a decrease in other non-interest income of $49,000 for the three months ended March 31, 2010 compared to the same period a year ago. 25 Table of Contents Non-interest Expense. Non-interest expense increased $98,000, or 2.4%, to $4.3 million for the three months ended March 31, 2010 compared to the same period for 2009. This increase was largely due to an increase in FDIC insurance and assessment expenses of $58,000, an increase in salaries and employee benefits of $55,000, and an increase in data processing services of $33,000 for the three months ended March 31, 2010 compared to the three months ended March 31, 2009. A partial offset to these increases was a decrease in advertising expenses of $33,000, a decrease in other general and administrative expenses of $13,000, and a decrease in occupancy and equipment of $2,000 during the three months ended March 31, 2010, compared to such expenses for the same period in 2009. Income Taxes. Income tax expense decreased $498,000 for the three months ended March 31, 2010. Our combined federal and state effective tax rate was 73.9% for the three months ended March 31, 2010 compared to 258.3% for the three months ended March 31, 2009. The 73.9% effective rate was due to the recording of tax benefits on earnings from tax adjusted investments in addition to the tax benefit recorded on the loss before income taxes. Also, additional state tax benefits were recorded due to the establishment of deferred state tax assets on which current state taxes are not expected to be paid. The 258.3% effective tax rate for the three months ended March 31, 2009 was due to the establishment of a $75,000 valuation reserve due to the uncertainty of the realization of deferred tax assets relating to impairment losses on equity securities. Comparison of Operating Results (unaudited) for the Nine Months Ended March 31, 2010 and March 31, 2009 Net Income. The Company had a net loss for the nine months ended March 31, 2010 of $975,000, or $(0.15) per basic and fully diluted share, as compared to net income of $180,000, or $0.03 per basic and fully diluted share, for the same period in 2009. The decrease in net income was primarily due to an increase in the provision for loan losses of $2.9 million for the nine months ended March 31, 2010 compared to the nine months ended March 31, 2009.The increase in the provision for loan losses is due to increases in loan delinquencies, increases in non-accrual loans, increases in impaired loans and general economic conditions. There was also an increase in non-interest expense of $995,000 for the nine months ended March 31, 2010 compared to the nine months ended March 31, 2009. The increase in non-interest expense was mainly due to a write-down of other real estate owned of $253,000, an increase in other general and administrative expenses of $213,000, and an increase in salaries and employee benefits of $177,000 for the nine months ended March 31, 2010 compared to the nine months ended March 31, 2009. For the nine month period ended March 31, 2010, net interest income increased by $1.4 million compared to the nine month period ended March 31, 2009. Non-interest income, including net gains on sales of securities and loans, increased by $317,000 compared to the nine month period ended March 31, 2009. Analysis of Net Interest Income. Net interest income represents the difference between income on interest-earning assets and expense on interest-bearing liabilities. Net interest income depends upon the relative amounts of interest-earning assets and interest-bearing liabilities and the interest rates earned or paid on them. The following table sets forth average balance sheets, average yields and costs, and certain other information for the periods indicated. All average balances are daily average balances. The yields set forth below include the effect of deferred fees, and discounts and premiums that are amortized or accreted to interest income or expense. The Company does not accrue interest on loans on non-accrual status, however, the balance of these loans is included in the total average balance, which has the effect of lowering average loan yields. 26 Table of Contents Nine Months Ended March 31, Average Outstanding Balance Interest Yield /Rate (1) Average Outstanding Balance Interest Yield /Rate (1) (Dollars in Thousands) Interest-earning assets: Loans, net (2) % % Investment securities % % Federal funds sold and other 17 % % Total interest earning assets % % Non-interest earning assets Total assets Interest-bearing liabilities: Savings deposits % % Money market % % NOW and other checking accounts % % Certificates of deposit % % Total deposits % % Borrowed funds % % Total interest-bearing liabilities % % Non-interest bearing liabilities Total liabilities Equity Total Liabilities and equity Net interest income Net interest rate spread (3) % % Net interest-earning assets (4) Net interest margin (5) % % Average interest-earning assets to interest-bearing liabilities % % (1) Yields and rates for the nine months ended March 31, 2010 and 2009 are annualized. (2) Includes loans held for sale. (3) Net interest rate spread represents the difference between the yield on interest-earning assets and the cost of interest-bearing liabilities for the period indicated. (4) Net interest-earning assets represents total interest-earning assets less total interest-bearing liabilities. (5) Net interest margin represents net interest income divided by average total interest-earning assets. 27 Table of Contents The following table presents the dollar amount of changes in interest income and interest expense for the major categories of the Company’s interest-earning assets and interest-bearing liabilities. Information is provided for each category of interest-earning assets and interest-bearing liabilities with respect to (i)changes attributable to changes in volume (i.e., changes in average balances multiplied by the prior-period average rate) and (ii)changes attributable to rate (i.e., changes in average rate multiplied by prior-period average balances). The changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and the changes due to rate. Nine Months Ended March 31, 2010 vs. 2009 Increase (Decrease) Due to Total Increase (Decrease) Volume Rate (Dollars in Thousands) Interest income: Loans, net (1) Investment securities Federal funds sold and other 8 Total interest income Interest expense: Savings deposits 87 Money market NOW and other checking accounts 38 23 61 Certificates of deposits Total deposits Borrowed funds Total interest expense Change in net interest income (1) Includes loans held for sale. Net interest income. Net interest incomefor the nine months ended March 31, 2010 was $13.2million, an increase of $1.4 million or 12.3%, over the same period of 2009. This was primarily due to a decrease in the average cost of funds of 71 basis points to 2.13% for the nine months ended March 31, 2010 and an increase in average interest earning assets of $20.0 million for the nine months ended March 31, 2010 over the same period in 2009. Interest income. Interest incomefor the nine months ended March 31, 2010 decreased $518,000, or 2.4%, to $20.7 million over the same period of 2009. This decrease was primarily due to a decrease in the average balance of investment securities of $6.1million, or 4.9%, for the nine months ended March 31, 2010. For the nine months ended March 31, 2010, average outstanding net loans increased $25.4million, or 6.7%, from the average for the nine month period ended March 31, 2009. The average yield on interest earning assets decreased 34 basis points to 5.15% for the nine months ended March 31, 2010, compared to 5.49% for the same period in 2009. Interest Expense. Interest expense decreased $2.0 million, or 20.8%, to $7.5million for the nine months ended March 31, 2010. This decrease was primarily due to a decrease in rates of deposits. The average cost of funds decreased to 2.13% for the nine months ended March 31, 2010, a decrease of 71 basis points from a cost of funds of 2.84% for the same period in 2009. Provision for Loan Losses. The Company’s provision for loan loss expense was $4.0 million for the nine months ended March 31, 2010 compared to $1.1 million for the nine months ended March 31, 2009.This increase is primarily due to increases in loan delinquencies, increases in non-accrual loans, increases in impaired loans and general economic conditions. The Company’s total allowance for loan losses increased by $2.0 million, to $6.0 million, or 1.46% of total loans as of March 31, 2010 compared to $4.0 million, or 1.04% of total loans as of March 31, 2009. Non-interest Income. Total non-interest income totaled $2.0 million for the nine months ended March 31, 2010, an increase of $317,000 from the same period a year ago. This increase is primarily due to an increase in customer service fees of $239,000 for the nine months ended March 31, 2010 compared to the same period a year ago, and a gain on the sale/impairment of securities of $15,000 for the nine months ended March 31, 2010 compared to a loss on the sale/impairment of securities of $329,000 from the same period a year ago.A partial offset to these increases was a decrease on the gain on sale of loans, net, of $131,000 for the nine months ended March 31, 2010 compared to the same period a year ago, and a decrease in other non-interest income of $118,000 for the three months ended March 31, 2010 compared to the same period a year ago. 28 Table of Contents Non-interest Expense. Non-interest expense increased $995,000, or 8.4%, to $12.9 million for the nine months ended March 31, 2010 compared to the same period for 2009. This increase was largely due to an increase in the writedown of other real estate owned of $253,000, an increase in other general and administrative expenses of $213,000, an increase in salaries and employee benefits of $177,000 and an increase in FDIC insurance and assessment expenses of $138,000 for the nine months ended March 31, 2010 compared to the nine months ended March 31, 2009. There was also an increase in data processing services of $84,000, an increase in occupancy and equipment of $82,000, as well as an increase in advertising expenses of $48,000, during the nine months ended March 31, 2010, compared to such expenses for the same period in 2009. The increases in these expenses are costs associated with attracting and retaining customers. Income Taxes. Income tax expense decreased $1.0 million for the nine months ended March 31, 2010. Our combined federal and state effective tax rate was 45.2% for the nine months ended March 31, 2010 compared to 52.3% for the nine months ended March 31, 2009. The 52.3% effective tax rate for the nine months ended March 31, 2009 was due to the establishment of a $75,000 valuation reserve due to the uncertainty of the realization of deferred tax assets relating to impairment losses on equity securities. Minimum Regulatory Capital Requirements. As of March 31, 2010, the most recent notification from the Federal Deposit Insurance Corporation categorized Hampden Bank as well capitalized under the regulatory framework for prompt corrective action. To be categorized as well capitalized, an institution must maintain minimum total risk-based, Tier 1 risk-based, and Tier 1 leverage ratios as set forth in the following table. There are no conditions or events since that notification that management believes have changed Hampden Bank’s category. The Company’s and Bank’s capital amounts and ratios as of March 31, 2010 (unaudited)and June 30, 2009 are presented in the table below. Minimum To Be Well Minimum Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes Action Provisions Amount Ratio Amount Ratio Amount Ratio (Dollars in Thousands) As of March 31, 2010: Total capital (to risk weighted assets): Consolidated % % N/A N/A Bank % Tier 1 capital (to risk weighted assets): Consolidated N/A N/A Bank Tier 1 capital (to average assets): Consolidated N/A N/A Bank As of June 30, 2009: Total capital (to risk weighted assets): Consolidated % % N/A N/A Bank % Tier 1 capital (to risk weighted assets): Consolidated N/A N/A Bank Tier 1 capital (to average assets): Consolidated N/A N/A Bank 29 Table of Contents Liquidity Risk Management. Liquidity risk, or the risk to earnings and capital arising from an organization’s inability to meet its obligations without incurring unacceptable losses, is managed by the Company’s Chief Financial Officer, who monitors on a daily basis the adequacy of the Company’s liquidity position. Oversight is provided by the Asset/Liability Committee, which reviews the Company’s liquidity on a monthly basis, and by the Board of Directors of the Company, which reviews the adequacy of our liquidity resources on a quarterly basis. The Company’s primary sources of funds are from deposits, amortization of loans, loan prepayments and the maturity of loans, mortgage-backed securities and other investments, and other funds provided by operations. While scheduled payments from the amortization of loans and mortgage-backed securities and maturing loans and investment securities are relatively predictable sources of funds, deposit flows and loan prepayments can be greatly influenced by general interest rates, economic conditions and competition. We maintain excess funds in cash and short-term interest-bearing assets that provide additional liquidity. At March 31, 2010, cash and cash equivalents totaled $25.4 million, or 4.4% of total assets. The Company also relies on outside borrowings from the FHLB as an additional funding source. The Company uses FHLB borrowings to fund growth in the balance sheet and to assist in the management of its interest rate risk by match funding longer term fixed rate loans. The Company uses it’s liquidity to fund existing and future loan commitments, to fund maturing certificates of deposit and borrowings, to fund other deposit withdrawals, to invest in other interest-earning assets and to meet operating expenses. The Company anticipates that it will continue to have sufficient funds and alternative funding sources to meet its commitments. Contractual Obligations. The following tables present information indicating various contractual obligations and commitments of the Company as of March 31, 2010 and the respective maturity dates. Total One Year or Less More than One Year through Three Years More than Three Years Through Five Years Over Five Years (Dollars in Thousands) As of March 31, 2010 Federal Home Loan Bank of Boston advances Lease commitments Securities sold under agreements to repurchase - - - Total contractual obligations Off-Balance Sheet Arrangements: In the normal course of business, there are outstanding commitments which are not reflected in the accompanying consolidated balance sheets. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract and generally have fixed expiration dates or other termination clauses. The following table presents certain information about the Company’s loan commitments and other contingencies outstanding as of March 31, 2010 and June 30, 2009. March 31, 2010 June 30, 2009 (Dollars in Thousands) Commitments to grant loans (1) Commercial loan lines-of-credit (2) Unused portions of home equity lines-of-credit (3) Unused portion of construction loans (4) Unused portion of mortgage loans Unused portion of personal lines-of-credit (5) Standby letters of credit (6) Total loan commitments (1) Commitments for loans are generally extended to customers for up to 60 days after which they expire. (2) The majority of C&I loans are written on a demand basis. (3) Unused portions of home equity lines of credit are available to the borrower for up to 20 years. (4) Unused portions of construction loans are available to the borrower for up to eighteen months for development loans and up to one year for other construction loans. (5) Unused portions of personal lines-of-credit are available to customers in "good standing" indefinitely. (6) Standby letters of credit are generally available for one year or less. 30 Table of Contents Item3: Quantitative and Qualitative Disclosures About Market Risks There have been no material changes in the Company’s market risk during the nine months ended March 31, 2010. See the discussion and analysis of quantitative and qualitative disclosures about market risk provided in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended June 30, 2009 for a general discussion of the qualitative aspects of market risk and discussion of the simulation model used by the Company to measure its interest rate risk. Item4: Controls and Procedures Evaluation of Disclosure Controls and Procedures. Our principal executive officer and principal financial officer, after evaluating the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this Quarterly Report on Form 10-Q, have concluded that, based on such evaluation, our disclosure controls and procedures were effective and designed to provide reasonable assurance that the information required to be disclosed by us is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. In designing and evaluating our disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and our management necessarily was required to apply this judgment in evaluating the cost-benefit relationship of possible controls and procedures. Internal Control Over Financial Reporting. There were no changes in the Company’s internal control over financial reporting (as defined in Rules13a-15(f) or 15d-15(f) under the Exchange Act) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II — OTHER INFORMATION Item1. Legal Proceedings The Company is not involved in any pending legal proceedings other than routine legal proceedings occurring in the ordinary course of business. Such routine legal proceedings, in the aggregate, are believed by management to be immaterial to the financial condition and results of operations of the Company. Item1A. Risk Factors There have been no material changes in the Company’s risk factors during the nine months ended March 31, 2010. See the discussion and analysis of risk factors, in the section entitled “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended June 30, 2009. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds (a) Unregistered Sales of Equity Securities – Not applicable (b) Use of Proceeds – Not applicable (c) Repurchase of Our Equity Securities – In January 2010, the Company purchased 11,363 shares at an average price of $10.70 per share in connection with the vesting of the restricted stock grants as part of our 2008 Equity Incentive Plan. The Company purchased these shares from the employee plan participants for settlement of tax withholding obligations. In January 2009,the Company announced that its Board of Directors authorized a second stock repurchase program (“Repurchase Program”) for the purchase of up to 377,619 shares of the Company’s common stock or approximately 5% of its outstanding common stock. The Company purchased 85,615 shares in the quarter ended March 31, 2010 at an average price of $10.55 per share to complete the Repurchase Program. Period (a) Total Number of Shares Purchased (b) Average Price Paid per Share (c) Total Number of Shares Purchased as Part of Publicly announced Plans or Programs (d) Maximum Number or Appropriate Dollar Value of Shares that May Yet Be Purchased Under the Plans or Programs January 1, 2010 - January 31, 2010 - February 1, 2010 - February 28, 2010 - March 1, 2010 - March 31, 2010 - $- - - 31 Table of Contents Item 3. Defaults Upon Senior Securities None. Item 4. Removed and Reserved Item 5. Other Information Not applicable. Item6. Exhibits Certificate of Incorporation of Hampden Bancorp, Inc.(1) Amended and Restated Bylaws of Hampden Bancorp, Inc.(2) Text of Amendment to Amended and Restated Bylaws of Hampden Bancorp, Inc. (3) Stock Certificate of Hampden Bancorp, Inc.(1) Hampden Bank Employee Stock Ownership Plan and Trust Agreement(4) Hampden Bank Employee Stock Ownership Plan Loan Agreement(5) Pledge Agreement(5) Promissory Note(5) Hampden Bank 401(k) Profit Sharing Plan and Trust(1) Hampden Bank SBERA Pension Plan(1) Employment Agreement between Hampden Bank and Thomas R. Burton(5) Employment Agreement between Hampden Bank and Glenn S. Welch(5) Form of Hampden Bank Change in Control Agreement(9) Form of 2009 Hampden Bank Change in Control Agreement(10) Executive Salary Continuation Agreement between Hampden Bank and Thomas R. Burton(1) Form of Executive Salary Continuation Agreement between Hampden Bank and certain specificofficers(1) Form of Director Supplemental Retirement Agreements between Hampden Bank and certain directors(1) Executive Split Dollar Life Insurance Agreement between Hampden Bank and Thomas R. Burton(1) Executive Split Dollar Life Insurance Agreement between Hampden Bank and Robert S. Michel(1) Amended and Restated Executive Salary Continuation Agreement between Hampden Bank and Thomas R. Burton (6) 2008 Equity Incentive Plan (7) Form of Restricted Stock Agreement (8) Form of Stock Option Grant Notice and Stock Option Agreement (8) Hampden Bancorp, Inc. Code of Conduct (6) 32 Table of Contents List of Subsidiaries (6) Certification pursuant to Rule 13a-14(a)/15d-14(a) of Thomas R. Burton Certification pursuant to Rule 13a-14(a)/15d-14(a) of Robert A. Massey Section1350 Certification of Chief Executive Officer and Chief Financial Officer Incorporated by reference to the Company's Registration Statement on Form S-1 (File No. 333-137359), as amended, initially filed with the SEC on September 15, 2006. Incorporated by reference to the Company's Current Report on Form 8-K (File No. 001-33144) as filed with the SEC on August 3, 2007. Incorporated by reference to the Company’s Current Report on form 8-K (File No. 001-33144), as filed with the SEC on September 14, 2009. Incorporated by reference to the Company's Quarterly Report on Form 10-Q (File No. 001-33144) for the quarter ended September 30, 2006. Incorporated by reference to the Company's Current Report on Form 8-K (File No. 001-33144) as filed with the SEC on January 19, 2007. Incorporated by reference to the Company’s Annual Report on Form 10-K (File No. 333-137359), as filed with the SEC on September 14, 2007. Incorporated by reference to the Company’s Proxy Statement on Form DEF 14A (File No. 001-33144), as filed with the SEC on December 27, 2007. Incorporated by reference to the Company's Quarterly Report on Form 10-Q (File No. 001-33144) for the quarter ended September 30, 2008. Incorporated by reference to the Company’s Current Report on Form 8-K (File No. 001-33144) as filed with the SEC on January 29, 2009. Incorporated by reference to the Company’s Current Report on Form 8-K (File No. 001-33144), as filed with the SEC on November 9, 2009. 33 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HAMPDEN BANCORP, INC. Date: May 12, 2010 /s/ Thomas R. Burton Thomas R. Burton President and Chief Executive Officer Date: May 12, 2010 /s/ Robert A. Massey Robert A. Massey Chief Financial Officer, Senior Vice President and Treasurer 34
